Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	Claims 1-9, 12 and 14 are pending.
3.	Claims 10-11, 13 and 15-17 are cancelled.

Response to Amendment
4.	Applicant's amendment filed on 07/25/2022 have been fully considered but are moot in view of new ground(s) of rejection necessitated by Applicant’s amendments.

Response to Amendment
5.	Applicant's argument filed on 07/25/2022 have been fully considered but are they are not persuasive.

6.	Applicant’s argument states, (see remarks, page 8), B) i/ Tubaltsev fails to disclose or suggest the feature of claim 1, "the first device not knowing any autonomous system number associated with the second device".
In reply,
Examiner respectfully disagrees with the applicant’s argument. Applicant’s spec page 7, lines 19-28 discloses “ the first and second devices are configured for example manual by the administrator…”  in a similar way  Tubaltsev discloses [0006] The selected gateways peer with the external routers using a routing protocol, such as Border Gateway Protocol (BGP)…These routes may be simply the IP prefixes representing the logical switches that connect to the logical router, or may additionally include other routes input by the user or dynamically generated by processes that implement the logical router.. 
As per applicants arguments on page , Tubaltsev clearly teaches that the first device does not know the autonomous system number associated with the second device until the step of exchanging the configuration file (para, [0159] the BGP configuration data sent from the controller may also include other data such as the autonomous system number [i.e. the first device being associated with a first autonomous system number]. Further, [0149] Next, the process opens (at 920), attempts to open, a BGP session with each of the identified BGP neighbors |i.e. the first device does not know the current autonomous system number associated with the second device, the firs device knows the ASN after opening/accessing the configuration file]).
In addition, Watari discloses ( page 3, para [11], page 4 para [1]-[2], the own AS number (65002) is stored in the assigned AS field of the BGP OPEN message transmitted from the BGP router R121 ([i.e. first device]. In the BGP router identifier field, its own IPv6 Link-Local Address is registered, this BGP OPEN message is transmitted to the neighboring router [i.e. second device]. Upon receiving this BGP open message, a neighboring BGP router R121 with a BGP Open message.  In this response message, the belonging AS number (65003) of itself (neighbor’s/second router’s ASN)  is stored in the belonging AS filed.   [i.e.  the first Router R121 does not know the neighbor’s router ASN until it receives the response BGP open message from the neighbor router which includes ASN (65003) ]. Therefore, for the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-l] Interpretation of Claims-Broadest Reasonable Interpretation.

7.	Applicant’s argument states , (see remarks, page 9), ii/  Tubaltsev fails to disclose or suggest the feature of claim 1, "in response to detection by the first device of existence of a connectivity with the second device: exchanging with the second device comprising advertisement to the second device of the first autonomous system number". 
In reply,
Examiner respectfully disagrees with the applicant’s argument because Tubaltsev discloses the limitation in response to detection by the first device of existence of a connectivity with the second device: exchanging with the second device comprising advertisement to the second device of the first autonomous system number  (para. [0151]-[0152] [0160] and Fig. 9, the process also identifies (at 925) the routes to advertise to its peers with which a BGP session has been established, based on the configuration file, the BGP daemon advertises the same addresses and prefixes to each of the routers with which it peers. These may be single IP addresses (e.g., 10.1.1.1) or CIDR prefixes (e.g., 10.1.1/24) that represent ranges of IP addresses, the BGP daemon advertises all routes in CIDR slash-notation (e.g., using /82 to denote a single IP address). The process generates (at 930) packets for each identified neighbor with which an adjacency has been established, these packets are standard BGP Update packets that identify the known reachable prefixes and the list of autonomous systems
through which a packet will have to pass to reach each prefix. For routes to logical\

switches, the BGP packet advertises the subnet (e.g., 10.1.1/24) and only a single

autonomous system number (that to which the L3 gateway belongs).

Applicant's argument further states that the examiner improperly separated is not understood.  As noted in the Office Action (dated 04/25/2022), Tubaltsev teaches  the limitations a method for automatically establishing, by a first network device, a session complying with a dynamic routing protocol with a second network device, the first device being associated with a first autonomous system number and not knowing any autonomous system number associated with the second device, said method comprising, following detection by the first device of existence of a connectivity with the second device: exchanging with the second device comprising advertisement to the second device of the first autonomous system number and the Watari reference were brought to show that adding exchange further comprising discovery of an autonomous system number, called second autonomous system number, with which the second device is associated and establishing with the second device at least one session according to said routing protocol by using the autonomous system numbers exchanged during the step of exchange between the first would have been an obvious variant.  Also, note that the examiner provide the motivation to combine.  The motivation to combine would have been in order to provide dynamic and quick recover from a connection failure 

8.	Applicant’s arguments states, (see remarks, page 10) C) i/ Tubaltsev and Watari
 fail to disclose or suggest the claimed step of “discovery of the second autonomous system number” as recited in claim 1.
In reply,
Examiner respectfully disagrees with the applicant’s argument. Applicant’s specification page 7 lines 17-27  discloses  “the first and second devices are configured (for example manually by the administrator of the network or by any other means) only with their own AS numbers: the first device then makes an advertisement of its AS number to the second device and discovers automatically the AS number of the second device (second AS number within the meaning of the invention), via a discovery message sent to the second device or via an advertisement message received from the second device. Once the AS numbers have been exchanged between the first and the second device, a session according to the dynamic routing protocol is automatically established by using these AS numbers”  In a similar way Watari discloses ( page 3, para [11], page 4 para [1]-[2], the own AS number (65002) is stored in the assigned AS field of the BGP OPEN message transmitted from the BGP router R121 ([i.e. first device]. In the BGP router identifier field, its own IPv6 Link-Local Address is registered, this BGP OPEN message is transmitted to the neighboring router [i.e. second device]. Upon receiving this BGP open message, a neighboring BGP router R121 with a BGP Open message.  In this response message, the belonging AS number (65003) of itself (neighbor’s/second router’s ASN)  is stored in the belonging AS filed.  [i.e. the  first router, R121,  discovers the second/neighbor ASN after the  transmission of the BGP response open message to first router. The BGP open message includes the second router ASN, 65003]) (see also response to argument #6 above).

9.	Applicant’s argument states, (see remarks, page 11), ii/  Tubaltsev and Watari fail to disclose or suggest the claimed step of “allocating to the second device an autonomous system number, called third autonomous system number and advertising to the second device the third autonomous system number that has been allocated thereto”.
In reply,
Examiner would like to point out that the limitation  “allocating to the second device an autonomous system number, called third autonomous system number and advertising to the second device the third autonomous system number that has been allocated” is an alternate limitation, therefore the limitation is not considered by the examiner.

10.	Applicant’s argument states, (see remarks, page 11), iii)Tubaltsev and Watari fail to disclose or suggest the step of exchanging as recited in claim 1. As previously mentioned, cited documents do not disclose or suggest the steps of discovery and allocating of claim 1. The claimed step of exchanging comprises either the claimed step of discovering or the claimed step of allocating. Hence, the steps of exchanging and discovering/allocating cannot be separated from each other or interpreted independently. At least for these reasons, Tubaltsev and Watari fail to disclose or suggest the step of exchanging as recited in claim 1.
In replay,

The argument presented above (iii) similar in nature to argument address above #6 and #7.  Accordingly, the response remains the same as the response provided in #6 and #7.

11.	Applicant’s argument states, (see remarks, pages 11-12), iv/ Tubaltsev and Watari fail to disclose or suggest the claimed step of “establishing with the second device at least one session according to said routing iv/ Tubaltsev and Watari fail to disclose or suggest the claimed step of “establishing with the second device at least one session according to said routing
In reply,
Examiner respectfully disagrees with the applicant’s argument. Examiner relied on Watari  to disclose  the limitation “establishing with the second device at least one session according to said routing” (page 4, para [6], when a BGP session is established in step S12, a BGP UPDATE message is generated in step S14. In this BGP UPDATE message, the confederation ID (200) of the connection destination neighboring router R221 is stored in the affiliated confederation field instead of the confederation ID (100) of the own (BGP router R121). Thereby, the BGP router R121 is treated as a confederation member of the neighboring router R221. In step S16, the BGP routers exchange route information with each other using the BGP UPDATE message). Therefore Tubaltsev in view of Watari discloses the argued limitation.


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
13.	The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


14.	Claims 1-6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tubaltsev et al. (US 20150263946 A1) hereinafter referred as Tubaltsev in view of Watari et al. (JP 2008124757A)/English translation, hereinafter referred as Watari and further in view of Tamizkar (US 20190068494 A1) hereinafter referred as Tamizkar.
 
Regarding 1, Tubaltsev discloses a method comprising: automatically establishing, by a first network device, a session complying with a dynamic routing protocol with a second network device (para, [0160]  and Figs 9 and 11, after receiving the configuration data from the controller cluster 1100, applications (e.g., daemons running in the virtualization software) on each of the gateway hosts 1035-1045 [i.e. first device) configure the BGP daemons operating on their respective namespaces (e.g., by generating a configuration file for the BGP daemon). The BGP daemons then begin operations, and attempt to set up connections with their identified peer external routers [i.e. connectivity with second device]),
 the first device being associated with a first autonomous system number and not knowing any autonomous system number associated with the second device, (para. [0006], [0159]  the BGP configuration data sent from the controller may also include other data such as the autonomous system number [i.e. the first device being associated with a first autonomous system number].  Further,  [0149] Next, the process opens (at 920), or attempts to open, a BGP session with each of the identified BGP neighbors [i.e. the first device does not know the current autonomous system number associated with the second device] (see also examiner’s response #6 above )
 said automatically establishing comprising in response to  detection by the first device of existence of a connectivity with the second device: exchanging with the second device comprising advertising to the second device the first autonomous system number, (para. [0151]-[0152] [0160] and Fig. 9 ,  the process also identifies (at 925) the routes to advertise to its peers with which a BGP session has been established, based on the configuration file, the BGP daemon advertises the same addresses and prefixes to each of the routers with which it peers. These may be single IP addresses (e.g., 10.1.1.1) or CIDR prefixes (e.g., 10.1.1/24) that represent ranges of IP addresses, the BGP daemon advertises all routes in CIDR slash-notation (e.g., using /32 to denote a single IP address). The process generates (at 930) packets for each identified neighbor with which an adjacency has been established, these packets are standard BGP Update packets that identify the known reachable prefixes and the list of autonomous systems through which a packet will have to pass to reach each prefix. For routes to logical switches, the BGP packet advertises the subnet (e.g., 10.1.1/24) and only a single autonomous system number (that to which the L3 gateway belongs, se also examiner response #6 and #7).
Tubaltsev discloses claim as recited above. Tubaltsev may not explicitly disclose exchange further comprising discovering an autonomous system number, called second autonomous system number, with which the second device is associated, wherein the second autonomous system number is received by the first device from the second device in response to a discovery message sent by the firs device to the second device to provide said second autonomous system number and establishing with the second device at least one session according to said routing protocol by using the autonomous system numbers exchanged during the step of exchange between the first and the second device.
              However, Watari discloses exchange further comprising discovering an  autonomous system number, called second autonomous system number, with which the second device is associated ( page 3, para [11], page 4 para [1]-[2], the own AS number (65002) is stored in the assigned AS field of the BGP OPEN message transmitted from the BGP router R121 ([i.e. first device]. In the BGP router identifier field, its own IPv6 Link-Local Address is registered. In step S9, this BGP OPEN message is transmitted to the neighboring router [i.e. second device]. Upon receiving this BGP OPEN message, a neighboring BGP router as a new connection destination responds to the source BGP router R121 with a BGP Open message. In this response message, the belonging AS number (65003) [i.e. discovery of second autonomous system number] of itself (neighbor router) is stored in the belonging AS field, thereby enabling dynamic session establishment by EGP, see also examiner response #8); 
wherein the second autonomous system number is received by the first device from the second device in response to a discovery message sent by the first device to the second device to provide said second autonomous system number ( page 3, para [11], page 4 para [1]-[2], the own AS number (65002) is stored in the assigned AS field of the BGP OPEN message transmitted from the BGP router R121 ([i.e. first device]. In the BGP router identifier field, its own IPv6 Link-Local Address is registered, this BGP OPEN message is transmitted to the neighboring router [i.e. second device]. Upon receiving this BGP open message, a neighboring BGP router R121 with a BGP Open message.  In this response message, the belonging AS number (65003) of itself (neighbor’s/second router’s ASN)  is stored in the belonging AS filed.  [i.e. the first router sends BGP open message to second router that includes its own ASN (65002) [i.e. the second router discovers the first router ASN). In response, the second router  provides its own ASN (65003) with the BGP open message).
establishing with the second device at least one session according to said routing protocol by using the autonomous system numbers exchanged during the step of exchange between the first and the second device (page 4, para [6], when a BGP session is established in step S12, a BGP UPDATE message is generated in step S14. In this BGP UPDATE message, the confederation ID (200) of the connection-destination neighboring router R221 is stored in the affiliated confederation field instead of the confederation ID (100) of the own (BGP router R121). Thereby, the BGP router R121 is treated as a confederation member of the neighboring router R221. In step S16, the BGP routers exchange route information with each other using the BGP UPDATE message).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tubaltsev to use exchange further comprising discovering an autonomous system number, called second autonomous system number, with which the second device is associated, wherein the second autonomous system number is received by the first device from the second device in response to a discovery message sent by the firs device to the second device to provide said second autonomous system number and establishing with the second device at least one session according to said routing protocol by using the autonomous system numbers exchanged during the step of exchange between the first and the second device as taught by Watari. The motivation for doing so would have been in order to provide dynamic and quick recovery from a connection failure (Watari page 2 para, [6]).
Tubaltsev in view of Watari may not explicitly disclose inviting the second device to provide said second autonomous system number.
However, Tamizkar discloses inviting the second device to provide said second autonomous system number (para. [0010] sending a request to a server for requesting an Autonomous System (AS) number of an AS to which a destination host belongs, said request including a name of the destination host or an IP destination address of the destination host; receiving a response including the AS number, inserting the AS number at Layer 2.5 of a data packet and sending the packet including the AS number, a source IP address…).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tubaltsev in view of Watari to use inviting the second device to provide said second autonomous system number as taught by Tamizkar. The motivation for doing so would have been in order to use less resources and also less entries in the border gateway protocol (BGP) routing tables of the routers para. [0049])

Regarding claim 2, Tubaltsev in view of Watari and further in view of Tamizkar discloses claim 1 as recited above.  Furthermore, the claim recites wherein the exchanging further comprises, following the allocation of the third autonomous system number to the second device: receiving a response from the second device refusing the third autonomous system number that has been allocated thereto by the first device and comprising a fourth autonomous system number with which the second device is already associated; and storing the fourth autonomous system number in association with the second device in replacement of the third autonomous system number.  However, since the entirety of the claim depends on an alternative limitation in independent claim 1 that is not being considered by the examiner, claim 2 is not being considered by the examiner and is thus rejected based on the rejection of claim 1.

Regarding claim 3, Tubaltsev in view of Watari and further in view of Tamizkar discloses claim 1 as recited above.  Furthermore, the claim recites sending by the first device to the second device a range of autonomous system numbers from which the second device can draw to allocate an autonomous system number to at least a third device. However, since the entirety of the claim depends on an alternative limitation in independent claim 1 that is not being considered by the examiner, claim 3 is not being considered by the examiner and is thus rejected based on the rejection of claim 1.

Regarding claim 4, Tubaltsev in view of Watari  and further in view of Tamizkar discloses claim 1 as recited above. Tubaltsev further discloses wherein a session is established during the establishing on the initiative of the first device (para. [0160] the BGP daemon in the namespace 1050 establishes two separate TCP connections with the routers 1065 and 1070, then further establishes BGP sessions with these routers by sending BGP Open and keep-alive messages).

Regarding claim 5, Tubaltsev in view of Watari  and further in view of Tamizkar discloses claim 1 as recited above. Tubaltsev  may not explicitly disclose wherein a session is established during the establishing on the initiative of the second device.
However, Watari discloses wherein a session is established during the establishing on the initiative of the second device (page 4 para. [2], upon receiving this BGP OPEN message, a neighboring BGP router as a new connection destination responds to the source BGP router R121 with a BGP OPEN message. In this response message, the belonging AS number (65003) of itself (neighboring router) is stored in the belonging AS field, thereby enabling dynamic session establishment by EBGP). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tubaltsev to use wherein a session is established during the establishing on the initiative of the second device as taught by Watari. The motivation for doing so would have been in order to provide dynamic and quick recovery from a connection failure (Watari page 2 para. [6]).

Regarding claim 6, Tubaltsev in view of Watari  Tubaltsev in view of Watari  and further in view of Tamizkar discloses claim 1 as recited above. Tubaltsev further discloses wherein the automatic routing protocol is the BGP (Border Gateway Protocol) or the TRIP (Telephony Routing over IP) protocol (para. [0006] the selected gateways peer with the external routers using a routing protocol, such as Border Gateway Protocol (BGP).
Regarding independent claim12,  claim corresponds to independent claim 1 and is therefore rejected for similar reasoning.  Tubaltsev further discloses a non-transitory computer-ridable medium comprising a computer program recorded thereon (see Fig.2 ).
Regarding independent claim14,  claim corresponds to independent claim 1 and is therefore rejected for similar reasoning.  Tubaltsev further discloses a network device, called a first device (see Fig. 2).

15.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tubaltsev et al. (US 20150263946 A1) hereinafter referred as Tubaltsev in view of Watari et al. (JP 2008124757A)/English translation, hereinafter referred as Watari in view of Tamizkar (US 20190068494 A1) hereinafter referred as Tamizkar  and further in view of Ninan et al. (US 9860169 B1 ) hereinafter referred as Ninan.

Regarding claim 7, Tubaltsev in view of Watari  and further in view of Tamizkar discloses claim 6 as recited above Tubaltsev in view of Watari  and further in view of Tamizkar discloses wherein, the routing protocol is the BGP protocol, and the advertisements of the first autonomous system number and/or the discovery of the second autonomous system number are carried out by using open message ( Tubaltsev para. [0006] and [0149]).
Tubaltsev in view of Watari  and further in view of Tamizkar may not explicitly disclose router advertisement messages and/or router solicitation messages.
However, Ninan disclose router advertisement messages and/or router solicitation messages (col . 11 lines 18-35,  upon sending the neighbor solicitation, PE router 10A creates a corresponding neighbor cache entry (or “neighbor discovery (ND) entry”) in a Neighbor Cache,  indicating the request has been sent and a response is expected. The reachability state when initially determining the MAC address may be set to “PROBE” as described in RFC 4861. The neighbor cache entry in the Neighbor Cache may include state information about the neighbor solicitation sent by PE router 10A to CE router 8B. Upon receiving the neighbor solicitation request, CE router 8B generates and outputs a neighbor advertisement as a reply).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tubaltsev/ Watari /Tamizkar to use router advertisement messages and/or router solicitation as taught by Ninan. The motivation for doing so would have been in order to enable addressing limitations imposed by a section of Request for comments (RFC) in an EVPN context, thus enabling IPv6 neighbor discovery in an active-active EVPN environment (col 12 lines 1-4).

Regarding claim 8, Tubaltsev in view of Watari  in view of Tamizkar and further in view of Ninan discloses claim 7 as recited above. Watari further discloses the routing protocol is the BGP protocol, and the advertisements to the second device of the first and when appropriate, of the third autonomous system number are carried out by using a BGP session establishment message OPEN sent by the first device to the second device ( page 2 par [ 7] and page 4 para. [2], a BGP confederation is configured by interconnecting a plurality of sub-ASs configured of at least one BGP router…upon receiving this BGP OPEN message, a neighboring BGP router as a new connection destination responds to the source BGP router R121 with a BGP OPEN message. In this response message, the belonging AS number (65003) of itself (neighboring router) is stored in the belonging AS field, thereby enabling dynamic session establishment by EBGP).

16.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tubaltsev et al. (US 20150263946 A1) hereinafter referred as Tubaltsev in view of Watari et al. (JP 2008124757A)/English translation, hereinafter referred as Watari in view of Tamizkar (US 20190068494 A1) hereinafter referred as Tamizkar  and further in view of Boucadair et al. (US 20090080414 A1) hereinafter referred as Boucadair.

Regarding claim 9, Tubaltsev in view of Watari  and further in view of Tamizkar discloses claim 6 as recited above Tubaltsev in view of Watari  and further in view of Tamizkar may not explicitly  disclose wherein, the routing protocol is the TRIP protocol, and the exchanging further comprises: - advertising a first IP Telephony Administrative Domain identifier associated with the first device; and - discovering a second IP Telephony Administrative Domain identifier associated with the second device, or allocation and exchange of a third IP Telephony Administrative Domain identifier to the second device.
However, Boucadair discloses the routing protocol is the TRIP protocol, and the exchanging further comprises: - advertising a first IP Telephony Administrative Domain identifier associated with the first device; and - discovering a second IP Telephony Administrative Domain identifier associated with the second device, or allocation and exchange of a third IP Telephony Administrative Domain identifier to the second device
(para [0037]-[0038]-[0039] first location server receiving at least two telephony routes from at least one neighboring server enabling a telephony destination to be reached, referred to as propagation routes, received by a propagation message; and said first location server advertising said at least two propagation routes to at least one second location server of a second telephony domain neighboring the first.  Thus, routes are propagated by means of a plurality of location servers forming parts of neighboring telephony domains. Within such a domain, the first location server receives by means of a first propagation message at least two propagation routes serving a single destination. It can then advertise at least two routes to the location server of the neighboring telephony domain. [0137] LS advertises to its peer/neighbor LSes, multiple routes serving the same destination by sending an update message containing a plurality of “TRIP Route” attributes that have been modified in the manner described in the section above. Each “TRIP Route” is associated with specific route attributes such as the paths of the ITADs (the two attributes that give this type of information are “AdvertisementPath” and “RoutedPath”), the next hop (given by the “NextHopServer” attribute), etc. All of these routes serve the same destination).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tubaltsev/Watari /Tamizkar to use advertising a first IP Telephony Administrative Domain identifier associated with the first device; and discovering a second IP Telephony Administrative Domain identifier associated with the second device as taught by Boucadai. The motivation for doing so would have been in order to  allow the routes to exchange the loads in the absence of alternative routes towards the same destination (Boucadair para. [0032]).

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/Examiner, Art Unit 2448    


/JONATHAN A BUI/Primary Examiner, Art Unit 2448